DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/14/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson US 6,186,662.
Regarding claim 1, Jackson discloses a fabric pot for growing media comprising: a base; and an upstanding side wall (12), the side wall having a lower section 5made from a porous fabric 
Regarding claim 3, Jackson further discloses the lower fabric section is approximately two thirds to half of the height of the side wall (Jackson, Figure 1).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen CN102652489.
Regarding claim 1, Chen discloses a fabric pot for growing media comprising: a base; and an upstanding side wall (Chen, Figure 2), the side wall having a lower section 5made from a porous fabric material and an upper section made from, or having located thereon, a waterproof material layer (Chen translation, ¶0012, 0041).
Regarding claim 2, Chen further discloses the base and the lower section of the side wall are made from a porous fabric 10material (Chen translation, ¶0041).
Regarding claim 4, Chen further discloses a lower edge of the waterproof layer is stitched to an upper edge of the fabric layer (Chen, ¶0041).

Allowable Subject Matter
Claims 5 and 6 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642